—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 14, 1999, which denied its motion, in effect, to disqualify Amy Buchansky-Francesco from representing the plaintiff.
Ordered that the order is reversed, as a matter of discretion, with costs, the motion is granted, and Amy Buchansky-Francesco is disqualified from representing the plaintiff.
Amy Buchansky-Francesco was associated with the firm of Dienst & Serrín until September 1997. During that time, Ms. Buchansky-Francesco participated in the defense of various actions brought against the defendant, Waldbaum, Inc., a wholly-owned subsidiary of the Great Atlantic & Pacific Tea Company, Inc. As of November 1996, she was in charge of the management of 48 files in Dienst & Serrin’s “A&P account”.
In August 1997, while still associated with Dienst & Serrín, Ms. Buchansky-Francesco undertook to represent her mother *416in connection with the present personal injury action. She is currently representing the plaintiff in her personal capacity.
Under the circumstances of this case, the defendant’s motion should be granted (see generally, Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 131; Solow v Grace & Co., 83 NY2d 303, 308; Cardinale v Golinello, 43 NY2d 288, 295; Severino v Dilorio, 186 AD2d 178). Bracken, J. P., Santucci, Altman and H. Miller, JJ., concur.